DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on 19 April 2022, Mr. Willinghan requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 505835 the required fee of $110 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 (currently amended) A bed base comprising: a plurality of separate and independent bed sections comprising: 
a head section comprising a head section fixed frame having a pair of head section alignment pins and a pair of head section fastener holes; and 
a foot section comprising a foot section fixed frame having a pair of foot section alignment pins and a pair of foot section fastener holes; and
a center section; 
wherein at least one of the head section and the foot section comprises an articulating bed section; and
 a pair of independent brackets, each bracket comprises a pair of alignment holes and a pair of bracket fastener holes and is independent of and attachable to the plurality of bed sections to assemble the plurality of bed sections into the bed base;
wherein each head section alignment pin is positioned to engage one of the alignment holes of one of the brackets and to align one of the head section fastener holes with one of the bracket fastener holes of one of the brackets when each bracket is attached to the head section fixed frame, each foot section alignment pin is positioned to engage one of the alignment holes of one of the brackets and to align one of the foot section fastener holes with one of the bracket fastener holes of one of the brackets when each bracket is attached to the foot section fixed frame, and the plurality of bed sections when assembled into the bed base connected only through the pair of brackets.
Claim 4 (currently cancelled)
Claim 5 (currently amended) The bed base of claim [[4]]1, wherein the head section comprises: a head section fixed frame; and at least one head section decking portion attached to the head section fixed frame, each bracket attachable to the head section fixed frame.  
Claim 8 (currently amended) The bed base of claim [[4]]1, wherein the foot section comprises: a foot section fixed frame; and at least one foot section decking portion attached to the foot section fixed frame, each bracket attachable to the foot section fixed frame.  
Claim 11 (currently amended) The bed base of claim [[4]]1, wherein the center section comprises a center decking portion, each bracket attachable to the center decking portion.  
Claim 21 
A bed base comprising: a plurality of separate and independent bed sections comprising: 
a head section having a pair of head section alignment pins and a pair of head section fastener holes; and 
a foot section having a pair of foot section alignment pins and a pair of footAttorney Docket No. 0463-018-2 U.S. Application No. 16/255,293Page 7section fastener holes; and 
a center section; 
wherein at least one of the head section and the foot section comprises an articulating bed section; and
a pair of brackets, each bracket comprising alignment holes and bracket fastener holes, each head section alignment pin positioned to engage one of the alignment holes of one of the brackets and to align one of the head section fastener holes with one of the bracket fastener holes of one of the brackets when each bracket is attached to the head section fixed frame, each foot section alignment pin positioned to engage one of the alignment holes of one of the brackets and to align one of the foot section fastener holes with one of the bracket fastener holes of one of the brackets when each bracket is attached to the foot section fixed frame, and each bracket independent of and attachable to the plurality of bed sections to assemble the plurality of bed sections into the bed base, the plurality of bed sections when assembled into the bed base connected only through the pair of brackets.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: See page 13 of the Final Rejection dated 7 December 2021 which notes that the combination of holes and pins with the other claimed structure is not found in the prior art. The language of claims 4, 13, and 14 have been added to claim 1 and similar language has been added to independent claims 18 and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673